Citation Nr: 9923592	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  89-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1948, and from October 1948 to June 1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1989 and November 1996, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence shows that the veteran took non-steroidal 
anti-inflammatories (NSAIDs) for service-connected spine 
disabilities.  

3.  The evidence shows that the veteran's use of NSAIDs was a 
contributing factor to his fatal renal failure.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
granted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when her 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

In correspondence received in 1989 and 1990, the appellant, 
the veteran's widow, asserted that the veteran was exposed to 
Agent Orange while in Vietnam, and that this exposure was a 
major contributing factor to his death.  She also asserted 
that the veteran suffered from techlenitis (sic), due to 
eating seafood in Korea.  It is averred that, as a result of 
the techlenitis (sic) , the veteran required surgical 
treatment in 1983 and 1984 at Fitzsimmons Army Medical Center 
for a perforated colon.  The appellant asserts that blood 
transfusions during these surgeries resulted in the veteran's 
infection with HIV.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though  there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non- Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), soft-tissue sarcoma, prostate cancer, and sub-
acute peripheral neuropathy.  38 C.F.R. § 3.309(e).  The VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not appropriate for any condition 
for which the Secretary has not determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 341 (1994).  
Further, the VA has determined that the presumption of 
service connection in 38 U.S.C. § 3.309(e) may be rebutted by 
clinical evidence establishing that the disability was due to 
metastasis as opposed to an herbicide used in Vietnam during 
the Vietnam era.  62 Fed.Reg. 37954 (1997).  

A preliminary review of the record indicates that the veteran 
served in Vietnam.  Accordingly, exposure to Agent Orange is 
presumed.  

The record shows that the veteran died at the Harry S. Truman 
Memorial Veterans Hospital in Columbia, Missouri, on June 7, 
1988.  The immediate cause of death, as listed on the 
Certificate of Death, was uremia, due to or as a consequence 
of HIV positive infection, due to or as a consequence of 
encephalopathy.  

At the time of the veteran's death, service connection had 
been established for residuals of herniated nucleus pulposus, 
evaluated as 40 percent disabling since July 1971; 
osteoarthritis of the cervical and lumbar spine, evaluated as 
noncompensable since July 1971; residuals of fracture of the 
right big toe, evaluated as noncompensable since July 1971; 
residuals of shell fragment wound, scar, of the chin, 
evaluated as noncompensable since July 1971; and residuals of 
fracture of the skull, evaluated as noncompensable since July 
1971.

The conditions identified as the immediate causes of the 
veteran's death are not subject to presumptive service 
connection based upon Agent Orange exposure.  Therefore, the 
record provides no basis to find that entitlement to service 
connection for the cause of the veteran's death may be 
presumed based on exposure to Agent Orange in service.  

Similarly, the veteran's service medical records are negative 
for complaints, findings, symptoms, or diagnoses pertaining 
to HIV positive infection, or encephalopathy.  There is no 
medical evidence linking these conditions, identified as 
immediate causes of the veteran's death, to the veteran's 
active service, a service- connected disability, techlenitis 
(sic), or a resulting perforated colon.  Likewise, there is 
no medical evidence that the veteran was infected with HIV 
due to treatment of a service-connected disability.  

It is well established by sound medical principles that 
uremia is a complex of symptoms due to severe persisting 
renal failure that can be relieved by dialysis.  Clinical 
reports of record establish that the veteran was initially 
diagnosed with chronic renal failure in the mid-1980's.  
Medical records from Ft. Leonard Wood Hospital and 
Fitzsimmons Army Medical Center reference a relationship 
between the veteran's use of non-steroidal anti-inflammatory 
drugs (NSAIDs) and his renal failure.  Moreover, a July 1997 
VA medical opinion recounted the veteran's medical history in 
detail, as based on a review of his entire medical record, 
including all post-service treatment records, as well as 
discussions with two physicians who had treated the veteran.  
The VA examiner concluded that the veteran's use of NSAIDs 
was a major contributing factor to his renal failure which 
probably would not have been present had he not been taking 
these medications.  The examiner stated that this conclusion 
was not speculative, and provided medical explanations for 
it.  

The July 1997 VA medical opinion linking the veteran's fatal 
renal failure to his use of NSAIDs does not, by itself, 
warrant service connection.  In the present case, service 
connection requires a showing that the NSAID treatment was 
provided for a service-connected disability.  The Board finds 
that there is medical evidence that the veteran took NSAIDs 
for his service-connected spine disabilities, and therefore 
finds that service connection for the cause of the veteran's 
death is warranted.  

The veteran's service medical records show that he used 
NSAIDs during active duty for conditions for which he was 
later granted service connection.  For example, in a March 
1971 treatment report it was noted that he had used 
analgesics for back and neck pain in the past.  

Turning to the veteran's post-service VA medical records, 
narrative summaries of hospitalizations in November and 
December 1983, and January and February 1984 noted that 
medications on admission included Percocet, and Feldene daily 
secondary to degenerative joint disease.  In November 1984 it 
was noted that the veteran had a history of degenerative 
joint disease of the low back, treated with Tylenol.  It was 
noted the veteran was allergic to aspirin.  A June 1985 
hospital discharge summary noted discharge medications 
included Percocet and Indocin, when diagnoses included 
degenerative joint disease of the cervical and lumbar spine.  
Treatment records noted treatment with Tylenol at various 
times during 1985 and 1986.  A July 1986 treatment report 
noted the veteran's service-connected spine disabilities 
along with treatment with Percocet.  Reports dated in October 
1986 noted treatment with Tylenol, Percocet and Indocin for 
arthritis and orthopedic complaints.  A November 1986 
hospital discharge summary noted a history of use of 
Percocet, and Indocin, chronically, three times a day for the 
prior three years.   


In light of the medical evidence of treatment with NSAIDs for 
service-connected spine disabilities, and the evidence that 
the use of NSAIDs contributed to the veteran's fatal renal 
failure, the Board finds that service connection for the 
cause of the veteran's death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

